DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In view of the Pre-Appeal Brief filed on 11/23/2020, PROSECUTION IS HEREBY REOPENED. A new ground(s) of rejection are set forth below.

3.	According to paper filed August 5th 2020, claims 1-23 are pending for examination with a December 12th 2016 priority date under 35 USC §120.
	By way of the present Amendment, claims 10-11 and 14 are canceled. Claims 21-23 are newly added.

Response to Arguments
4.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
s 22-23 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 22 recites a feature, “the touch-sensitive edge extends along only one of the four edges of the touch-sensitive display”, that is unclear. It is unclear if only one out of the four edges of the rectangular shape display is the “touch-sensitive edge”? Accordingly, it is further unclear which one of the four edges is the “touch-sensitive edge”?
	Claim 22 is cited for “side input” and “swipe upward” in the present Office action until further clarification provided.
	In claim 23, the feature “distinguish (i) the input generated using the touch-sensitive edge from (ii) another touchscreen gesture made elsewhere on the touch-sensitive display” is unclear. It is unclear if touch inputs received from the display edge perform totally different operations from gestures made from elsewhere on the touchscreen?
	Claim 23 is rejected for the ability to differentiate the input location in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
10.	Claims 1, 5-6, 8, 13, and 15-23 are rejected under 35 U.S.C. §103 as being unpatentable over Sung (US 2012/0011467), hereinafter Sung, and further in view of S et al. (US 2016/0110093), hereinafter S.
Claim 1
“receiving, by a computing device, an input generated by a user based at least in part on touching a location on a touch-sensitive edge of a touch-sensitive display” Sung abstract teaches a window splitting and arranging method; Sung [0023] teaches a continuous touch input can be performed from one side to another side of touch screen 30 within Figures 3A-3C;
Sung does not spell out a “side” equates to an edge, however, S et al. abstract teaches a touch screen with a touch screen with a side that is designated as an “edge” of a screen, see Figure 1A and 1E;
It would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of S into Sung to enhance its window splitting functions.

“determining, by the computing device, whether the touch-sensitive display contains a window split when the input is received” Sung Figures 3A and 3B shows a Google window with no initial split when a user begins a touch input;
“when the touch-sensitive display does not contain the window split and a first window is presented on the touch-sensitive display, creating, by the computing device, the window split on the touch-sensitive display, wherein creating the window split includes diminishing a size of the first window and presenting a second window on the touch-sensitive display” Sung Figures 3B-3C and [0025] teaches after a touch input is completed, a split window is created with a diminished Google window size.

Claim 5
“wherein the second window is a default window” Sung [0029] teaches the second window designated as default after an initial split; also see Figure 3C item 30b.

Claim 6
“prompting the user to choose the second window to be initiated in a space created by the diminished size of the first window” Sung [0034] teaches a pop-up window after a split so as to allow the user to select an application for the window and Sung [0035] also teaches a first and a second window can exchange with each other.

Claim 8
“wherein a housing of the computing device includes a corner, the method further comprising receiving another input generated using the corner of the housing, and, in response to the other input, actuating a rotary control in the computing device” S [0088] teaches an asymmetrical rail swipe gesture (one up, one down) resulting in screen rotating control, also see Figures 16A-16B; Figure 1A of S further shows edges span the approximate length of the device, it is within reason that the skilled artisan can begin the opposing swipes at substantially opposite corners.

Claim 13
“wherein receiving the input and performing the determination comprise recognizing a meta-touch” S Figure 1A
shows a meta-touch.

Claim 15
“wherein the input comprises a user press on the touch-sensitive edge followed by a swipe gesture” Sung Figure 3B shows a continuous swipe gesture.

Claims 16 & 18
Claims 16 and 18 are each rejected for the rationale given for claim 1.

Claim 17
“the operations further comprising creating another window split on the touch-sensitive display, the window split and the other window split being orthogonal to each other” Sung Figure 5D shows a second orthogonal split.

Claim 19
Claim 19 is rejected for the similar rationale given for claim 13.

Claim 20
“wherein the input comprises a user touch of a side of the touch-sensitive edge, and an upward swiping motion” S Figure 4B  shows user input can begin on the side(s), and swipe upwards.

Claim 21
“receiving, by the computing device and after creating the window split, a clear-split input generated by the user, and in response to the clear-split input, clearing, by the computing device, at least the window split from the touch-sensitive display” Sung [0036] teaches a second pop-up occurring after the initiation of a split, asking whether to terminate the split operation.

Claim 22
“wherein a rectangular shape of the touch-sensitive display is defined by four edges, and wherein the touch-sensitive edge extends along only one of the four edges of the touch-sensitive display” S Figure 4B  shows user input can begin on the side(s), and swipe upwards.

Claim 23
“applying, by the computer device, detection logic to distinguish (i) the input generated using the touch-sensitive edge from (ii) another touch screen gesture made elsewhere on the touch-sensitive display” Sung and S inherently discloses the claimed feature because Sung and S have to possess the ability to differentiate between an edge touch and elsewhere on a screen (i.e., location difference), or else it wouldn’t work as intended.

11.	Claims 2-4, 7, 9, and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Sung (US 2012/0011467), hereinafter Sung, in view of S et al. (US 2016/0110093), hereinafter S, and further in view of Stinson (US 2011/0197263), hereinafter Stinson.
Claim 2
“repositioning the window split on the touch-sensitive display in response to a user touch at the location
on the touch-sensitive edge and a user swipe along the touch-sensitive edge, wherein the window split is repositioned on the touch-sensitive display based on the user swipe” Stinson [0064] discloses “User Input Command Gesture Vertically split a selected frame User vertically swipes an index finger into two frames of a hand from an upward-pointing position to a downward-pointing position Horizontally split a selected User horizontally swipes an index frame into two frames finger of a hand Select and resize a frame User points index finger of a hand at a border of a frame in a display, moves the index finger toward the display to select the border of the frame, moves the index finger to request that the selected border of the frame be moved, and withdraws the index finger from the display to request that the frame be resized based on the new position of the moved border Copy and resize window… withdraws the hand from the display to request that the repositioned window or frame be released at its new position in the display”.

Sung, S, and Stinson disclose analogous art. However, Sung does not spell out the “repositioning the display based on swipe” as recited above. It is disclosed in Stinson. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Stinson into Sung to enhance its display window resizing functions.

Claim 3
“positioning the window split based on where the user swipe ended along the touch-sensitive edge” Stinson [0064] discloses “User Input Command Gesture Vertically split a selected frame User vertically swipes an index finger into two frames of a hand from an upward-pointing position to a downward-pointing position Horizontally split a selected User horizontally swipes an index frame into two frames finger of a hand Select and resize a frame User points index finger of a hand at a border of a frame in a display, moves the index finger toward the display to select the border of the frame”. 

Claim 4
“receiving, after creating the window split, another input generated using the touch-sensitive edge, and
repositioning the window split on the touch-sensitive display based on the other input, wherein the repositioning includes resizing at least the first and second windows” Stinson [0064] discloses “moves the index finger to request that the selected border of the frame be moved, and withdraws the index finger from the display to request that the frame be resized based on the new position of the moved border Copy and resize window … withdraws the hand from the display to request that the repositioned window or frame be released at its new position in the display”. 

Claim 7
“wherein when the touch-sensitive display does contain the window split, the method further comprises repositioning the window split in response to the input” Stinson [0064] teaches repositioning split window after input.

Claim 9
“wherein when the touch-sensitive display contains the window split and the input includes a swipe gesture toward the window split, the method further comprises determining when the swipe gesture reaches a location of the window split, and thereafter matching a repositioning of the window split with the swipe gesture” Stinson [0064] discloses “User Input Command Gesture Vertically split a selected frame User vertically swipes an index finger into to frames of a hand from an upward-pointing position to a downward-pointing position Horizontally split a selected User horizontally swipes an index frame into two frames finger of a hand Select and resize a frame User points index finger of a hand at a border of a frame in a display, moves the index finger toward the display to select the border of the frame”.

Claim 12
“wherein creating the window split includes diminishing a size of multiple windows” Stinson [0064] teaches resizing display windows which inherently discloses “diminishing” window size.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175